Title: From Thomas Jefferson to Hendrick Aupaumut, 21 December 1808
From: Jefferson, Thomas
To: Aupaumut, Hendrick,Indian Nations


                  
                     My Son Capt. Hendrick and my children
                        
                        the Delawares, Mohiccons and Munsies—.
                     
                        21 Dec 1808
                     
                  
                  I am glad to see you here, to receive your salutations, and to return them by taking you by the hand, and renewing to you the assurances of my friendship. I learn with pleasure that the Miamis & Poughtewatamies have given you some of their lands on the White River to live on, and that you propose to gather there your scattered tribes, and to dwell on it all your days.—
                  The picture which you have drawn, my Son, of the increase of our numbers and the decrease of yours is just. the causes are very plain and the remedy depends on yourselves alone. You have lived by hunting the Deer & Buffalo; as these have been driven westward you have sold out on the Sea board & moved Westwardly in pursuit of them. As they became scarce there, your food has failed you, you have been a part of every year without food except the roots and other unwholsome things you could find in the forest. Scanty and unwholsome food produce diseases and death among your children, and hence you have raised few & your numbers have decreased. frequent wars too, and the abuse of spirituous liquors have assisted in lessening your numbers. the whites on the other hand are in the habit of cultivating the earth, of raising stocks of Cattle, hogs and other domestic Animals in much greater numbers than they could kill of Deer & Buffalo. having always a plenty of food and clothing they raise abundance of children, they double their numbers every twenty years, the new swarms are continually advancing upon the country like flocks of Pigeons, & so they will continue to do. Now my Children, if we wanted to diminish our numbers, we would give up the culture of the earth, pursue the Deer and Buffalo & be always at war. this would soon reduce us to be as few as you are, and if you wish to increase your numbers you must give up the Deer & buffalo, live in peace and cultivate the earth. you see then My Children, that it depends on yourselves alone to become a numerous and great people. let me intreat you therefore on the lands now given you, to begin to give every man a farm, let him inclose it, cultivate it, build a warm House on it, and when he dies let it belong to his wife and children after him. nothing is so easy as to learn to cultivate the earth. all your women understand it, and to make it easier we are always ready to teach you how to make ploughs, hoes and other necessary utensils. if the men will take the labour of the earth from the women these will learn to spin & weave and to clothe their families. in this way you will also raise many children, you will double your numbers every twenty years, and soon fill the land your friends have given you, and your children will never be tempted to sell the spot on which they have been born, raised, have laboured and called their own. when once you have property you will want laws & Magistrates to protect your property and persons, and to punish those among you who commit crimes. you will find that our laws are good for this purpose; you will wish to live under them, you will unite yourselves with us, join in our great Councils & form one people with us and we shall all be Americans, you will mix with us by marriage, your blood will run in our veins, & will spread with us over this great Island. Instead then my children of the gloomy prospect you have drawn of your total disappearance from the face of the earth which is true if you continue to hunt the Deer and buffalo & go to war. you see what a brilliant aspect is offered to your future history, if you give up war and hunting, adopt the culture of the earth and raise domestic Animals: you see how from a small family you may become a great nation by adopting the course which from the small beginning you describe had made us a great Nation.—
                  My Children, I will give you a paper declaring your right to hold, against all persons, the lands given you by the Miamis & Poutewatamies, and that you never can sell them without their consent. but I must tell you that if ever they & you agree to sell, no paper which I can give you can prevent your doing what you please with your own. the only way to prevent this is to give to every one of your People a farm, which shall belong to him and his family and which the nation shall have no right to take from them & sell. in this way alone can you ensure the lands to your descendants through all generations, and that it shall never be sold from under their feet.— It is not the keeping your lands, which will keep your people alive on them after the deer and buffalo shall have left them. It is the cultivating them alone which can do that—The hundredth part in corn & cattle will support you better than the whole in deer & buffalo.
                  My Son Hendrick, deliver these words to your people. I have spoken to them plainly, that they may see what is before them and that it is in their own power to go on dwindling to nothing, or to become again a great People. it is for this reason I wish them to live in peace with all people, to teach their Young Men to love agriculture, rather than war & hunting. let these words sink deep in their hearts, and let them often repeat them & consider them.— tell them that I hold them fast by the hand, & that I will ever be their friend to advise and to assist them in following the true path to their future happiness.—
               